KEHOE, Judge.
Appellant brings this appeal from an order of the trial court denying its motion to intervene in the cause as a party defendant. Appellant’s three points on appeal relate to the question of whether the trial court abused its discretion or erred by denying appellant’s motion. We have carefully considered each of these points and have concluded that the trial court did not abuse its discretion or err in denying the motion. Therefore, we affirm the order of the trial court dated October 7, 1976, denying appellant’s motion to intervene. See Miracle House Corporation v. Haige, 96 So.2d 417 (Fla.1957); Riviera Club v. Belle Mead Development Corp., 141 Fla. 538, 194 So. 783 (1959); Coral Bay Prop. Own. Ass’n v. City of Coral Gables, 305 So.2d 853 (Fla. 3d DCA 1974); Oster v. Cay Construction Company, 204 So.2d 539 (Fla. 4th DCA 1967); and Fla.R.Civ.P. 1.230.
Affirmed.